Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The limitation of a baffle assembly for a pole comprising: 
a mounting strap including a first end attached to the proximal end of the plurality of laterally spaced mounting hooks, the mounting strap extending to a second end including a fastener formed thereon;
wherein the length of the clamping structure is adjusted by removal of selected mounting hooks of the plurality of laterally spaced mounting hooks from the distal end
as claimed in claim 1, 12, and 19 are not anticipated or made obvious by the prior art of record, in the examiner’s opinion. 
For example, Solares (US 8,407,934) teaches (Fig. 1) of a mounting strap (band 80) including a first end (strap 80 has a first end at a proximal end) of the plurality of laterally spaced mounting hooks (housing assembly 20), the mounting strap (80) extending to a second end including a fastener formed thereon (Col. 4 lines 55-57, bands 80 may have a fastening system to keep bands 80 in place). 
Solares fails to disclose to the mounting strap including a first end attached to the proximal end of the plurality of laterally spaced mounting hooks and wherein the length of the clamping structure is adjusted by removal of selected mounting hooks of the plurality of laterally spaced mounting hooks from the distal end. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Z.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647